Citation Nr: 1828151	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of tension headaches, currently rated as noncompensable.

2.  Entitlement to service connection for a respiratory disability to include allergic rhinitis and chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1996.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Bord notes that the record shows the Veteran has a diagnosis of allergic rhinitis and sinusitis, both of which are respiratory disabilities.  While the RO initially adjudicated each of these disabilities separately, following the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue as one of service connection for a respiratory disability, however diagnosed, as reflected on the title page of the decision.

The issues of entitlement to service connection for radiculopathy and sciatica of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's respiratory disability, to include allergic rhinitis and chronic sinusitis had its onset in service and has continued since service.


CONCLUSION OF LAW

Service connection for a respiratory disability, to include allergic rhinitis and chronic sinusitis, is warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that his a respiratory disability, to include allergic rhinitis and chronic sinusitis, which began in service and has continued since service.  

The Veteran's service treatment records (STRs) document frequent treatment for allergic rhinitis and sinus infections.  In November 1987, STRs indicate that the Veteran sought care for a combination of allergies and a sinus infection, and was diagnosed with allergic rhinitis.  A sinus series was performed in March 1988, and he was given an allergy workup due to his reports of chronic drainage.  The exam diagnosed right-sided maxillary sinusitis and he was instructed to follow up in the allergy clinic.  STRs from April 1988 noted that the Veteran sought care every year, mainly in the spring and summer and that his condition was worsening each year.  In April 1989 his STRs diagnosed allergic rhinitis and noted allergies and a sinus infection.  

The Veteran's STRs document that he again sought care for a sinus infection in August 1990 and again in August 1991, when he was diagnosed with chronic sinusitis.  October 1991 treatment records noted that x-rays show either a mucous retention cyst or a polyp and note no change since August.  In December 1993, the Veteran indicated that he had sinus problems and hay fever during an eye exam and noted that he was taking Beconase nasal spray.  

May 1995 STRs note that the Veteran complained of a stuffy nose, itchy eyes and sneezing, and seasonal rhinitis was diagnosed.  His retirement medical history form from May 1996 notes sinusitis and hay fever, and the retirement exam notes environmental allergies.  In a May 1996 consult for allergic rhinitis, the Veteran's history of frequent sinusitis was noted and he was again diagnosed with allergic rhinitis.  

The Veteran's post-service treatment records from Fairchild Air Force Base document that he continued to seek treatment for nasal disabilities after separation.  His allergic rhinitis diagnosis is regularly noted and April 2008 and December 2008 treatment records note a prescription for Flonase.  

Private treatment records from February 2014 note that the Veteran complained of chronic sinus problems for years.  The provider noted that the Veteran had allergic rhinitis and therefore frequent sinus infections.  A sinus CT was ordered and performed in March 2014.  The CT showed a deviation of the nasal septum to the left and mild mucosal thickening.  Reviewing the CT, the Veteran's private provider recorded an impression of chronic sinusitis and deviated nasal septum (to the left).  A June 2014 nasal endoscopy was then performed by the Veteran's private provider, who diagnosed chronic sinusitis based upon both the CT scan and the endoscopy and noted moderate symptoms.  

December 2016 private treatment records review the Veteran's treatment history for chronic sinusitis.  His provider noted evidence of chronic sinusitis on the June 2014 CT scan and endoscopy and that subsequent examinations in August 2015 and September 2015 found polyps.  Another bilateral nasal endoscopy was performed and while no polyps were observed, an impression of chronic sinusitis was recorded.  

A VA examination was provided in February 2013.  The report stated that the Veteran had never been diagnosed with a sinus condition or other nose condition.  There was no diagnosis of chronic sinusitis, allergic rhinitis or a deviated septum.  The examiner stated that there was no pathology to render a diagnosis.  As noted above, the Veteran's STRs contain multiple notations of nasal diagnoses.  The Board notes, however, that the report contains no indication that the examiner reviewed the Veteran's medical records.  As the examiner inaccurately stated that the Veteran has never been diagnosed with a sinus or other nasal condition, the Board finds the examiner's opinion to be inadequate as it is based upon an inaccurate factual premise.  The Board therefore accords the examination no probative weight.

The Veteran contends that he has current disabilities of both allergic rhinitis and chronic sinusitis that had their onset in service and have continued since service.  The Board notes that the Veteran is competent to report the onset and persistence of his symptoms and therefore accords his statement significant probative weight.  The Board also notes that the Veteran's contentions are consistent with the evidence of record documenting regular medical treatment.

The Board finds that the Veteran's private treatment records confirm both current diagnoses.  As noted, February 2014 records note the Veteran's allergic rhinitis and frequent sinus infections, and December 2016 records document a diagnosis of chronic sinusitis.  As discussed above, the Veteran's STRs document that both disabilities were diagnosed and treated in service.  The Veteran has submitted competent statements that the disabilities have been ongoing and chronic since service.  Subsequent private treatment records also document frequent treatment for these disabilities.  There simply is no competent evidence in the claim file to disassociate the current diagnosed respiratory disability, including allergic rhinitis and sinusitis, from the manifestations in service.  

The Board therefore finds that the evidence of record supports the conclusion that the Veteran's respiratory disability, including allergic rhinitis and chronic sinusitis, began in service and has been continuous since service.  Service connection for a respiratory disability is therefore warranted.  38 C.F.R. §§ 3.102, 3.303(a) (2017).


ORDER

Service connection for a respiratory disability, including allergic rhinitis and sinusitis, is granted.


REMAND

The Veteran contends that he is entitled to an initial compensable rating for his tension headaches (claimed as migraine headaches).

A VA examination was provided in February 2013.  The examiner diagnosed the Veteran with tension headaches with pain on both sides of the head and stated that the Veteran did not take any medication.  He found that the Veteran had no prostrating attacks and that headaches lasted less than a day.  Despite noting pain, the examiner also stated that "the current symptoms are none."  The examiner also did not state how frequently the Veteran's headaches occur.  There is no indication in the report that the examiner had access to the claim file or any medical records.  

The Board notes that medical records later associated with the file indicate that the Veteran had been both diagnosed with a headache disability and prescribed medication to treat his symptoms prior to the VA examination.  The record also shows that he continued to seek treatment thereafter, and continued to take medication and complain of frequent headaches of varying intensity.  April 2003 private treatment records from a headache clinic, for example, indicate that he was taking Amitriptyline and aspirin and was prescribed Imipramine for his headaches.  June 2014 private treatment records noted moderate to severe headaches lasting from an hour to a full day, and also document multiple medications, which were increased at the visit.  His November 2017 private treatment records indicate that he had 7 mild headaches per month and 3 severe headaches per month, lasting 2-3 hours with treatment.  As the February 2013 VA examiner did not provided an assessment of the frequency of the Veteran's headaches, the Board finds that a new examination is needed to determine the severity of the Veteran's headaches.  

In addition, it is not clear to the Board whether the Veteran has prostrating headache attacks and, if so, how frequently they occur.  While the June 2014 records note moderate to severe headaches, the Veteran denied symptoms such as photophobia, dizziness or other neurological problems.  The November 2017 private treatment records note "severe" headaches, but they do not contain any indication as to whether the Veteran reported symptoms other than pain, whether the headaches were prostrating or whether the Veteran had to miss school or work.  The Board notes that the record contains a Migraine Impact Assessment which notes that the Veteran had to miss work or school 4 times in a month, but the assessment is undated so the Board cannot determine what month is documented.  Additional clarification of the Veteran's current symptoms is therefore needed.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his headache disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


